Citation Nr: 0120259	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  93-10 705	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for sinusitis, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an anxiety disorder and 
schizophrenia.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active duty from January 1941 to April 1945.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of December 1992 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) which increased the rating for the 
veteran's service-connected sinusitis from 10 percent to 30 
percent.  In December 1994, the Board remanded the case to 
obtain additional medical evidence and to afford the veteran 
an examination.  In a decision of January 1996, the Board 
confirmed the decision which assigned a 30 percent rating.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In March 1998, the 
Secretary of Veterans Affairs filed a motion to remand the 
case for consideration of revised rating criteria which had 
become effective after the Board's decision.  The Court 
granted that motion in June 1998.  The Board, in turn, 
remanded the case to the RO in December 1998 for the purpose 
of having the RO develop additional evidence and apply the 
new rating criteria.  

The Board notes that additional issues have been added to the 
appeal.  In rating decisions of May 1997 and July 1998, the 
RO denied service connection for a generalized anxiety 
disorder and schizophrenia.  In a decision of December 1999, 
the RO denied entitlement to a total disability rating based 
on individual unemployability.  The same month the RO also 
confirmed the 30 percent evaluation for sinusitis under both 
the old and the new rating criteria.  The case has now been 
returned to the Board for appellate review.  After reviewing 
the record, the Board finds that further development is 
warranted with respect to the claim for service connection 
for an acquired psychiatric disorder and the claim for a 
total rating based on unemployability.  Accordingly, those 
issues are the subject of a remand located at the end of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the claim for an 
increased rating for sinusitis has been obtained.

2.  The veteran's sinusitis is manifested by frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge.

3.  The sinusitis has not been treated with a radical 
operation, and has not resulted in chronic osteomyelitis 
requiring repeated curettage, or severe symptoms following 
repeated operations.

4.  The disorder also has not resulted in near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent 
for sinusitis are not met under either the old or the new 
rating criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.96, Diagnostic Codes 6510-6514 (1996 & 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 30 percent for his 
service-connected sinusitis.  He asserts that he has been 
treated with repeated operations, and that this entitles him 
to a 50 percent rating.  He states that his first operation 
was in 1942 when tubes were placed up his nose to drain his 
sinuses, the second was in 1944 when the right side of his 
nose was surgically opened to drain pus, and the third and 
final operation was in 1945 when surgeons removed a bone from 
the left side of his nose and made another opening to drain 
the sinuses from the top.  He also asserts that he has 
chronic osteomyelitis.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations (both old and new) in the SOC 
and SSOCs.  The basic elements for establishing entitlement 
to a higher rating for sinusitis have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has not indicated any interest in 
having a hearing.  The claims file contains the veteran's 
service medical records and his post-service treatment 
records.  All relevant evidence identified by the veteran was 
obtained and considered.  

The veteran was afforded two disability evaluation 
examinations by the VA to assess the severity of the 
disorder.  With regard to the adequacy of the examinations, 
the Board notes that the reports of examination reflect that 
the examiners recorded the past medical history, noted the 
veteran's current complaints, conducted examinations, and 
offered appropriate assessments and diagnoses.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Sinusitis may be rated under Diagnostic Codes 
6510 through 6514.  The Board notes that by regulatory 
amendment effective October 7, 1996, substantive changes were 
made to the schedular criteria for evaluating diseases of the 
respiratory system, including sinusitis, as set forth in 
38 C.F.R. § 4.97.  See 61 Fed. Reg. 46720-46731 (1996).  
Where law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will consider the veteran's claim under both the old 
and the new criteria. 

Under the old rating criteria, a noncompensable rating is 
warranted where there are only X-ray manifestations, or where 
there are only mild or occasional symptoms.  A 10 percent 
rating is warranted where the sinusitis is moderate in 
degree, with symptoms such as discharge or crusting or 
scabbing, and infrequent headaches.  A 30 percent rating is 
warranted if the sinusitis is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating is warranted where the sinusitis is 
postoperative following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

The new rating criteria provide that where the disorder is 
detected by X-ray only, a noncompensable rating is warranted.  
Where there are one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting, a 10 percent rating 
is warranted.  An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.

Where there are three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, a 30 
percent rating is warranted.  Following radical surgery with 
chronic osteomyelitis, or when there is near constant 
sinusitis characterized by headaches, pain and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries, a 50 percent rating is warranted.

The Board has considered the full history of the veteran's 
service-connected sinusitis.  The history is particularly 
important in light of the rating criteria which take into 
account whether or not the veteran has had repeated 
operations or surgeries.  

The veteran's service medical records show that he was 
treated on numerous occasions for symptoms of sinusitis.  A 
clinical record brief dated in May 1942 shows that the 
veteran was treated for nasopharyngitis, acute, catarrhal, 
moderately severe.  

A clinical abstract dated in February 1944 shows that the 
veteran was hosptialized in Janaury 1944 for compalints of 
severe frontal headaces.  Physical examination was negative 
except for moderate nasal congestion with tenderness over the 
antra and frontal regions.  The final diagnosis was 
pansinusitis, chronic, nonsuppurative, moderate, cause 
undetermined.  It was noted that there had been no operation.  
Upon discharge he was transferred to another hospital. 

The veteran was hospitalized March 1944 for frontal headaches 
lasting 2-4 days since June 1942.  He reportedly had repeated 
attacks with tenderness over the frontal sinus area.  A 
service medical record shows that on April 26, 1944, the 
veteran's left antrum was irrigated through the natural 
opening.  Purulent exudate was obtained.  On April 24, 1944, 
X-rays revealed bilateral ethmoiditis and thickening of the 
lining of the mucous membrane of the left antrum.  It was 
noted that the veteran complained of headaches, earaches, and 
chest pains.  Mild hyperplasic changes in the region of the 
middle turbinate were noted.  On April 27, 1944, the 
veteran's left antrum was again irrigated.  On May 1, 1944, 
the left antrum was washed and, although headaches persisted, 
no evidence of active sinusitis remained.  On May 5, 1944, 
the veteran no longer had clinical evidence of active 
sinusitis and was discharged from the hospital.  

Service medical records dated in January 1945 show that the 
veteran's heart and lungs were examined and he was cleared 
for surgery and then underwent an operation characterized as 
"sinusotomy, maxillary, left (antrum window)"  A 2% 
procaine solution was used to block the left VII cranial 
nerve during the surgery. 

In April 1945, upon separation from service, the veteran 
filed a claim for disability compensation for sinusitis.  In 
June 1945, the RO granted service connection for sinusitis, 
and assigned a 30 percent disability rating.  

The report of a physical examination conducted by the VA in 
August 1945 shows that the pertinent diagnosis was sinusitis, 
chronic left maxillary, and frontal - mild.  In August 1945, 
the RO reduced the rating from 30 percent to 10 percent.  A 
record dated October 1947 from a private eye, ear, nose and 
throat specialist shows that he examined the veteran.  The 
pertinent diagnosis was normal sinuses at present 
examination.  In a decision of November 1947, the RO reduced 
the rating to a noncompensable level.  The veteran 
subsequently submitted letters dated in December 1947 from 
his treating physicians which were to the effect that the 
veteran had left frontal and maxillary sinusitis which was 
chronic and had remained stationary over the previous year in 
spite of treatment.  In January 1948, the RO confirmed the 
noncompensable rating.  The veteran perfected an appeal, 
however the noncompensable rating was confirmed by the Board 
in a decision of March 1948.  

In July 1956, the veteran requested an increased rating.  In 
support of his claim, he submitted a letter dated in June 
1956 from his treating physician which was to the effect that 
the veteran had been under his care for treatment of acute 
sinusitis in the frontal and maxillary sinuses.  In a rating 
decision of July 1956, the RO confirmed the noncompensable 
rating.  

In January 1986, the veteran again requested an increased 
rating.  VA treatment records dated in January and February 
1986 were obtained.  The January 1986 record reflects that 
the veteran said that he had sinusitis for the past week and 
that it had been gradually growing worse.  He gave a history 
of having had a bone cut out years ago.  Sinus X-rays showed 
involvement of the right maxillary.  Tetracycline and Entex 
were prescribed.  The diagnosis was sinusitis.  The VA record 
dated in February 1986 contains similar information.  
Subsequently, in a rating decision of March 1986, the RO 
again confirmed the noncompensable rating.   The veteran 
perfected an appeal of that decision.  Additional evidence 
was subsequently obtained.  A record dated in April 1987 from 
Thomas Taylor, M.D., shows that the veteran was seen for a 
sinus evaluation after reporting increasingly severe frontal 
headaches characterized by pressure behind the eyes and 
cheeks.  He gave a history of having been hospitalized for a 
septoplasty.  On examination, there was a deflected nasal 
septum with partial obstruction of the airway.  There was no 
sinus drainage or evidence of infection.  Sinus X-rays showed 
a mild degree of pansinusitis.  The examiner concluded that 
the veteran had chronic and recurring sinusitis, and that 
there was a muscle contraction component to the veteran's 
headaches.  He did not recommend any treatment for the sinus 
condition other than decongestant.  He specifically noted 
that surgery was not indicated at that time.  

A VA record dated in April 1987 shows that the veteran 
reported that his sinus problem was worse.  His medications 
were changed.  Subsequently, in a rating decision of June 
1987, the RO increased the rating to 10 percent.  The RO 
later obtained additional VA medical treatment records dated 
in 1987 which show continuing treatment for sinusitis through 
medications. 

A letter dated in January 1988 from Thomas Taylor, M.D., 
shows that he was treating the veteran with prescriptions.  
He stated that the veteran may be a candidate for Caldwell-
Luc surgery, but that he would want to know more about the 
veteran's previous nasal surgery to learn if antral windows 
were installed at the time of his septoplasty.  He stated 
that it was his practice to repair obstructing septal 
deviation and install nasal antral windows before opting for 
the more aggressive Caldwell-Luc procedure.  

A VA record dated in May 1988 shows that a CT scan was 
recommend with follow-up for possible surgery.  A VA record 
dated in June 1988 shows that the examiner concluded that the 
veteran needed a septoplasty.  Records dated in July and 
August 1988 shows treatment with antibiotics.  A VA record 
dated in December 1988 shows that the veteran desired no 
surgery, and said that he would like to think about it before 
having the right maxillary sinus operated on.   The RO 
confirmed the 10 percent rating in February 1989.  The Board 
denied the veteran's appeal for a higher rating in February 
1990.

In August 1992, the veteran again requested an increased 
rating.  In December 1992, the RO increased the rating from 
10 percent to 30 percent.  The veteran subsequently perfected 
this appeal.  In his substantive appeal statement of May 
1993, he said that he had three operations and his sinusitis 
was still so severe that he felt that it should be rated 
higher than 30 percent.  

The evidence obtained in connection with the current claim 
includes additional VA outpatient medical treatment records 
showing treatment for sinusitis through the use of 
antibiotics and other medications.  For example, a record 
dated in June 1992 shows that the veteran reported complaints 
of having a sinus headache and a running sinus for the past 
three weeks.  It was noted that he had a history of chronic 
sinus problems and was status post surgery.  On physical 
examination, the sinus was without tenderness to palpation.  
The nose was within normal limits.  The throat was clear.  
The impression was chronic sinusitis.  Medications were 
prescribed.  

Many other VA treatment records contain similar information.  
In January 1994 the veteran complained of severe left sinus 
pain and some pain in the midline of his nose in the past six 
weeks.  He stated that he had a low grade fever and sinus 
discharge.  He described a dark yellow mucous from the nose.  
He gave a history of two sinus surgeries in the past.  On 
examination, he was physically stable.  A record dated in May 
1994 shows that the veteran complained that his sinus 
problems had increased in the previous two to three months.  
He reportedly had near complete resolution with his last 
prescription, but there had been heavy pollen in his 
neighborhood and he had reoccurrence of yellowish/green nasal 
mucous and drainage down his throat.  He also had a tightness 
and a congested and full feeling over the paranasal sinuses.  
On objective examination, there were no sinus findings 
looking in from the outside.  Medication was prescribed.  A 
record dated in August 1994 reflects treatment for chronic 
sinusitis with an acute/recent flare-up.  

The report of a VA examination conducted in February 1995 
shows that the veteran stated that he had three surgeries on 
his nose: the first in 1942 when his sinuses were drained, he 
stated, with tubes up his nose; the second in 1944, when 
surgeons went into the right side of his nose and opened his 
sinuses for drainage and pus; and the third in 1945 when he 
said that surgeons removed a bone from the left side of his 
nose and made another opening to drain his sinuses from the 
top.  Regarding the current severity of his sinus symptoms, 
the veteran stated that he experienced excruciating pain, 
congestion, and that his frontal sinuses drained through a 
runny nose or down the back of his throat.  He stated that 
when he had those attacks, he would see yellow or green nasal 
discharge or sinus drainage.  He also stated that he had been 
told that he had a polyp(s) in the sinuses, but did not know 
if this was on one or both sides, or how many there were.  He 
said that he had a stinging sensation in the left nostril 
which radiated to just below the left eye when his sinuses 
were active.  He also experiences a throbbing sensation below 
his eyes.  He said that these attacks frightened him.  

Objective examination revealed that the veteran's temperature 
was 97.8.  Respiration was 20.  There were no unusual 
findings.  The veteran stated that his sinuses were mild on 
the day of the examination, and that he was not having an 
attack as described above.  Sinus films and a sinus CT were 
performed.  The diagnoses were (1) polyp/retention cyst 
lateral wall right maxillary sinus; (2) pan sinusitis, most 
marked in maxillary antra; and (3) chronic sinus pain as 
described by the patient.  

The report of a CT scan of the veteran's sinuses conducted in 
connection with the VA examination shows that the impression 
was that there was a 1.5 centimeter polyp/retention cyst on 
the lateral wall of the right maxillary sinus.  There was no 
free fluid.  There were no bony abnormalities.  The report of 
sinus X-rays conducted in connection with the examination 
shows that the paranasal sinuses in the front, lateral, and 
modified basal projections showed thickening on both sides of 
the mucosa of the maxillary antra, of the frontal sinus on 
both sides and of the medial aspect of both ethmoidal cells 
as well as of the sphenoidal sinuses.  The above changes were 
more marked in the maxillary antra than elsewhere.  The 
impression was pansinusitis without evidence of fluid levels 
at this time.  

In a statement in support of claim dated in July 1995, the 
veteran reported that his symptoms were severe and resulted 
in pain and a stinging sensation so severe that he was unable 
to do anything except go to bed and try to get relief by 
sleeping and taking medication daily.  

A VA record dated in November 1995 shows that the veteran 
reported that he continued to have chronic sinusitis and had 
an attack of sinusitis on November 24, 1995.  He complained 
of a stinging sensation in the left nostril and yellow nasal 
drainage for several days.  He also reported having a 
temperature of 101-103 degrees.  On objective examination, 
the examiner stated that once again there were no physical 
findings consistent with his complaints.  The pertinent 
diagnosis was continued chronic sinusitis with no findings 
again today.  

A record dated in April 1997 reflects that the veteran 
reported worsening of his sinus condition over the previous 
week.  He said that he had increased nasal drainage which was 
greenish-yellow, and that he had facial pain and left nostril 
pain.  It was noted that he had a longstanding diagnosis of 
chronic sinusitis which was unresponsive to antibiotic 
treatment and that an ENT had recommended nasal surgery for 
cure.  However, the veteran continued to decline, stating 
that he was leery of nasal surgery.  The assessment was 
chronic sinusitis-ENT surgery-declined.  

A record dated in March 1998 shows that the veteran reported 
that he was having a terrible problem with his sinuses.  He 
said that he had had three surgeries, but that the pain was 
so bad at times that he had to take medications and go to 
bed.  More recently, a record dated in November 1998 shows 
that the veteran reported that he still had sinus problems 
and still did not want surgery.   

The veteran was afforded a VA sinus examination in April 
1999.  The report shows that the examiner reviewed the claims 
file and noted that the veteran was service-connected for 
sinusitis.  The veteran had a history of chronic sinus pain, 
increasing, with history of polyps, retention cyst lateral to 
the wall, right maxillary sinus, most markedly maxillary 
intra.  The veteran reported a history of surgeries on his 
nose while in the military in 1942.  He reported that his 
sinuses were drained.  He further reported that in 1944, his 
sinuses were drained again for pus, and the third surgery was 
in 1945 to drain his sinuses again.  The veteran reported 
that the sinus problems occurred while he was in the 
military.  He had three surgeries with some improvement for a 
short period of time, and then conditions got worse other 
periods of time.  The veteran reported a headache occurring 
on his frontal and maxillary area and around his nasal area.  
He reported that his sinus problems interfered with 
breathing.  He also reported secretions which were green to 
yellow, but mostly yellow.  The veteran reported that he had 
dyspnea while at rest and on exertion.  His history of 
treatment reportedly included surgery in 1942, 1944, and 
1945.  He used a Vancenase inhaler with good response, and no 
side effects, and Actifed for sinus congestion with good 
response.  The veteran reported that he had speech 
impairment, and that sometimes his voice got horse.  He 
reported that the sinuses affected were his frontal and 
maxillary areas.  His headaches were at the front of the 
head.  He said that it was bad at times and he had to go to 
bed and take his medications.  He reported that during a 
flare-up of sinus attack, the pain level was 10.  He reported 
that flare-ups occurred two to three times per month.  The 
veteran denied allergies.  He reported other symptoms 
including a runny nose, post-nasal drainage, headache, and 
deep pain in the maxillary area.  He denied any swelling.  

On examination, the veteran's temperature was 98.3.  No nasal 
obstruction was noted.  The nasal area mucosa was moist with 
erythema at the septal area.  There was a dry, pale yellow 
secretion noted of the left nares.  There was tenderness to 
palpation at the frontal and maxillary area.  The veteran 
reported tenderness along all the lymph node areas.  No 
enlarged nodes were noted, but he reported tenderness along 
the preauricular, postauricular, and anterior and posterior 
cervical nodes.  There was no secretion noted at the time of 
the examination.  The diagnoses were (1) chronic sinusitis 
with increasing symptoms of pain; and (2) very minimal focal 
mucosal thickening involving the lateral walls of the right 
maxillary sinus.  The examiner also noted findings 
(apparently on X-ray) of partial opacification with air fluid 
level seen involving a small focal zone/chamber of the right 
ethmoid sinus, suspicious for an acute focal ethmoid 
sinusitis.  He also noted a tiny subcentimeter retention cyst 
of the sphenoid sinus.  The left maxillary and ethmoid 
sinuses and the frontal sinuses were clear.  There was also a 
minimal deviation of the nasal septum to the left.  The 
examiner noted that there was no evidence of osteomyelitis.  

Records from the VA dated subsequent to the April 1999 
examination show that the veteran continues to receive 
nonsurgical treatment for his sinusitis.  A record dated in 
August 1999 shows that the veteran came in with a history of 
sinusitis with pain starting the previous day.  He said that 
he had a fever of 102 the day before.  He described nasal and 
post nasal drip which was yellow-green.  He denied shortness 
of breath.  On examination, there was marked tenderness over 
the frontal and maxillary sinuses.  His mouth was positive 
for yellow post nasal drip.  The assessment was acute 
sinusitis.  Medications were prescribed.  

After considering all of the evidence, the Board finds that 
the sinusitis is properly rated as 30 percent disabling.  
With respect to the old rating criteria, the Board finds that 
the symptoms are compatible to the criteria for a 30 percent 
rating, such as severe sinusitis, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  The 
criteria for a higher rating have not been demonstrated.  The 
sinusitis has not been treated with a radical operation, and 
has not resulted in chronic osteomyelitis requiring repeated 
curettage, or severe symptoms following repeated operations.  
The Board notes that there is no evidence of a "radical" 
operation or chronic osteomyelitis.  In this regard, the 
Board notes that the installation of an antrum window (as was 
done in January 1945) has been characterized by the veteran's 
private physician, Thomas Taylor, M.D., in the Janaury 1988 
letter as being a type of surgery which is relatively less 
aggressive than other surgery which has not been performed 
such as a Caldwell-Luc procedure.  The Board also notes that 
the VA examiner in April 1999 specifically noted that there 
was no evidence of osteomyelitis.  

Regarding whether the veteran has severe symptoms following 
repeated operations, the Board has noted the veteran's 
contention that he underwent repeated operations during 
service.  The Board finds, however, that the veteran had only 
one "operation" in service, namely the sinusotomy with 
installation of the antrum window which was performed in 
January 1945.  The previous nasal "irrigations" or 
"washes" through a natural opening do not rise to the level 
of an "operation" within the meaning of the diagnostic 
criteria.  Such procedures apparently consisted of nothing 
more than squirting a liquid up into the veteran's sinuses 
for the purpose of washing out mucous and pus.  There is no 
indication that any incision was made or that any anesthetic 
was required, as was the case during the January 1945 
surgery.  The VA examination reports, which contain the 
history given by the veteran of multiple operations, are not 
enough to establish that he really had multiple operations.  
The fact that the veteran's own account of the history of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence, a bare transcription 
of a lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  The Board also notes that the fact 
that a second surgery has been recommended by the veteran's 
treating physicians is not enough to support his claim.  The 
rating criteria contemplate severe symptoms after repeated 
operations.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 30 percent for 
sinusitis under the old schedular criteria are not met.

The Board further finds that the sinusitis is properly rated 
as 30 percent disabling under the new rating criteria.  The 
symptoms of the veteran's sinusitis are compatible with the 
30 percent rating criteria of more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  The 
disorder has not resulted in near constant sinusitis 
characterized by headaches, pain and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Although the sinusitis attacks have been 
recurring, the fact that they are not nearly constant is 
demonstrated by the fact that the veteran was relatively 
symptom free during both of his VA examinations.  Also, for 
these reasons noted above, the Board has found that there has 
been only one surgery.  Accordingly, the criteria for a 50 
percent rating under the new rating criteria are not met. 

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not recently required 
frequent hospitalizations.  In fact, it does not appear that 
the veteran has been hospitalized for treatment of sinusitis 
since his separation from service.  With respect to whether 
there is evidence of marked interference with employment, the 
Boards notes that the veteran has indicated that his service-
connected sinusitis prevents him from working.  However, he 
has not presented any objective medical opinion to support 
his assertion.  The Board notes that the assignment of a 30 
percent rating contemplates a substantial degree of 
industrial impairment, and there is no reason to believe that 
the rating schedule does not adequately compensate the 
veteran for the impairment.  In summary, the Board does not 
find that the veteran's case is outside the norm so as to 
warrant consideration of the assignment of an extraschedular 
rating.  Therefore, referral of this matter for consideration 
under the provisions of 38 C.F.R. § 3.321 is not warranted.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd 
v. Brown, 9 Vet. App. 94-96 (1996).


ORDER

An increased disability rating for sinusitis, currently rated 
as 30 percent disabling, is denied.



REMAND

The veteran contends that the RO made a mistake by denying 
his claim for service connection for an acquired psychiatric 
disorder.  He offers two theories to support his claim.  
First, he contends that he was treated for a psychiatric 
disorder during service, and that his current psychiatric 
disorder is related to the symptoms noted in service.  
Second, he asserts that his current psychiatric disorder was 
caused or aggravated by his service-connected sinusitis.  

The RO denied the veteran's claim for service connection for 
an acquired psychiatric disorder, to include schizophrenia 
and a generalized anxiety disorder, on the basis that the 
claim was not well-grounded.  As noted above, however, there 
has been a change in the law and the not well-grounded 
analysis is no longer applicable when determining whether the 
duty to assist has been triggered.  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The Board's review of the claims 
file reveals that additional development is required.  The 
veteran has not been afforded a psychiatric examination in 
connection with his claim for service connection for an 
acquired psychiatric disorder.  Although his VA treatment 
records have been obtained, they do not contain the opinions 
necessary to resolve the service connection issue.  In 
particular, there is no opinion as to whether psychiatric 
symptomatology noted in service represented the onset of a 
currently diagnosed psychiatric disorder.  The service 
medical records include a psychiatric evaluation report dated 
in June 1944 which contains a diagnosis of psychoneurosis, 
hysteria, severe, manifested by headaches, epigastric 
distress, vomiting, emotional immaturity and an attitude of 
chronic invalidism for which no adequate organic cause can be 
found.  The VA examiner should also offer an opinion as to 
whether any current psychiatric disorder was caused or 
aggravated by the veteran's service-connected sinusitis.  

The new act requires that the VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).  
When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  For this reason, the Board concludes 
that a VA mental examination is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorders which the veteran may have.  The 
claims folder should be made available to 
and reviewed by the examiner before the 
examination.  In particular, the examiner 
should review the service medical records 
which document psychiatric evaluations 
which the veteran underwent during 
service, along with the current treatment 
records.  The examiner should specifically 
comment as to whether any of the 
psychiatric symptomatology noted in 
service represented the onset of a 
currently diagnosed psychiatric disorder.  
The examiner should also offer an opinion 
as to whether any current psychiatric 
disorder was caused or aggravated by the 
veteran's service-connected sinusitis.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should 
readjudicate the claims.  If any of the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals


 



